CAREAND, District Judge,
after stating the case as above, delivered the opinion of the court.
However interesting it might be to follow counsel in their scientific investigations, we think the case may be decided by the application of well-known principles to the facts appearing in the evidence. The policies of insurance were contracts between the parties to this litigation, and must be construed as such. In their interpretation we must give to the words employed therein their ordinary popular signification, unless it appears the parties intended to use them in a different sense. No such intention appears in this case as to the use of the word “fire.” That the wool, submerged *639for the time mentioned, became smoking hot, may be conceded; that spontaneous combustion, caused by the wool being submerged in water, existed may also be conceded; and still the plaintiff has not shown any direct loss by fire as that word is used and known to the public generally. Fire is always caused by combustion, but combustion does not always cause fire. The word “spontaneous” refers to the origin of the combustion. It means the internal development of heat without the action of an external agent. Combustion, or spontaneous combustion, may become so rapid as to produce fire; but, until it does so, combustion cannot be said to be fire. “Fire” is defined in the Century Dictionary as “the visible heat or light evolved by the action of a high temperature on certain bodies, which are in consequence styled ‘inflammable or combustible.’ ” In Webster’s Dictionary “fire” is defined as “the evolution of light and heat in the combustion of bodies.” No definition of fire can be found that does not include the idea of visible heat or light, and this is also the popular meaning given to the word. The slow decomposition of animal and vegetable matter in the air is caused by combustion. Combustion keeps up the animal heat of the body. It causes the wheat to heat in the bin and in the stack. It causes hay in the stack and in the mow of the barn to heat and decompose. It causes the soúnd tree of the forest, when thrown to the ground, in the course of years to decay and molder away, until it becomes again a part of mother earth. Still we never speak of these processes as “fire.” And why? Because the process of oxidation is so slow that it does not, in the language of the witness at the trial, produce a “flame or glow.”
It appears, without contradiction, from the evidence, that there was not at any time any visible heat or light in or about this wool. Wool is an animal fiber, and the necessary result of its submergence in water and mud for the time mentioned would be that it would become heated, and disintegration of the fiber would occur. But, according to the evidence, the internal development of heat never at any time became so rapid as to produce a flame or a glow, and hence, within the meaning of the word “fire,” as used in the policies of insurance, there was no fire.
We think the ruling of the court below was right, and the judgment must be affirmed.